          Case 2:18-cv-00364-TOR     ECF No. 20   filed 05/08/20   PageID.112 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    SHELLEY TOONE,
                                                     NO: 2:18-CV-0364-TOR
 8                                 Plaintiff,
                                                     ORDER ON VOLUNTARY
 9            v.                                     DISMISSAL WITH PREJUDICE

10    KENWORTH SALES COMPANY,

11                                 Defendant.

12

13            BEFORE THE COURT is the parties’ Stipulation for Dismissal with

14   Prejudice (ECF No. 19). The stipulation is filed pursuant to Federal Rule of Civil

15   Procedure 41(a)(1)(A)(ii) and provides for dismissal with prejudice and without

16   costs or fees to any party. The Court has reviewed the record and files herein, and

17   is fully informed.

18   //

19   //

20   //



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
      Case 2:18-cv-00364-TOR      ECF No. 20    filed 05/08/20   PageID.113 Page 2 of 2




 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 3   DISMISSED with prejudice and without an award of costs or fees to any party.

 4         The District Court Executive is directed to enter this Order and Judgment

 5   accordingly, furnish copies to counsel, and CLOSE the file.

 6         DATED May 8, 2020.

 7

 8                                   THOMAS O. RICE
                              Chief United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
